Citation Nr: 1749236	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) prior to March 12, 2010 and for an evaluation in excess of 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Teena Petro, Non-Attorney Agent


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to September 1970.  He is a combat Veteran from the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 
 
The record before the board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

For the entire period on appeal, the service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; it has not been manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but no higher, for service-connected PTSD, for the period on appeal prior to March 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating greater than 50 percent for service-connected PTSD beginning on March 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4(2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).
In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score.  The DSM was recently updated with a 5th Edition ("DSM-V").  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers). 

GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

In October 2004 the Veteran underwent a psychological evaluation for PTSD.  The examiner diagnosed the Veteran with PTSD, chronic and severe, caused by the Veteran's war experience in Vietnam.  The GAF score was reported as 45, with the highest GAF score within the last twelve months as 47.  The examiner noted social isolation and occupational problems due to PTSD.

The examiner reported that the Veteran rated his daily depression as four out of ten and his daily anxiety as seven or eight out of ten.  Regarding sleep difficulties, the Veteran reported that he is unable to relax and go to sleep, gets up four times a night to make sure his house is secure and that he relates it to being on guard duty in Vietnam.  The Veteran reported having nightmares, three to four times a month, that are vivid, "in that he can smell and hear things from Vietnam."  When he wakes up he finds "his heart racing, sweating, feeling like he is ready to fight and also feeling scared." He reported flashbacks once a week.  He reported difficulty concentrating, and hypervigilance.  He related that he experienced intrusive thoughts often.  The examiner noted that the Veteran's short-term and long-term memory is not good.

Regarding social interactions, the Veteran reported grocery shopping late at night to avoid people; he does not like crowds.  He is twice divorced, lives alone, and said he finds himself fighting to keep a relationship.

In December 2006 the Veteran was afforded a VA examination for an initial evaluation for PTSD.  The examiner concluded that although the Veteran reported a stressor that met the DSM-IV PTSD criteria, he did not report psychiatric symptoms that met the criteria for a diagnosis of PTSD.  The examiner noted, "He did not report persistently re-experiencing a traumatic event.  He did not report numbing of general responsiveness.  He did report a preference to be alone; however upon further discussion he appears to have an average level of activities (or low average at worst).  He did not report symptoms of increased arousal.  Most-importantly he did not report any significant psychosocial impairment that could be attributed to posttraumatic stress disorder like symptoms."  The examiner found no psychiatric diagnosis and the GAF score was 72.

October 2007 VA mental health clinic notes describe a referral by the Veteran's primary care doctor, "who was quite concerned about the level of his posttraumatic stress disorder."  An October 4 Addendum note stated that the Veteran "states he has been experiencing flashbacks and depression, and feelings of worthlessness (took Prozac in the past), experiences occasional suicidal thoughts (last time was a couple of days ago)."  

The treating psychiatrist described the Veteran's symptoms as "marked flashbacks, nightmares, anxiety, and avoidance; however he does run around with other Vietnam veterans and although they do not talk about things, there is a certain acknowledgement of their shared experiences."  She further noted that he slept four to five hours a night, and that his nightmares come and go.  She noted that he had no psychosis, no suicidal or homicidal ideation, and he had good recent, intermediate, and remote memory. She diagnosed him with PTSD on October 18.  However, she had initially diagnosed him on October 5 with anxiety order, NOS, noting that "based on this evaluation he meets DSM-IV posttraumatic stress disorder criteria A, questionable on B and does not satisfy C & D."

In November 2007, the VA treating psychiatrist prescribed Trazadone to help with the Veteran's nightmares and Fluoxetine, to help with his depression.  The diagnosis was PTSD.

A November 2008VA mental health treatment note described the Veteran as still having nightmares, flashbacks, and hyperarousal.  The physician described his eye contact as good; he was cooperative and pleasant, with no psychosis observed, and he was not a danger to himself or others.  She concluded the note with, "believe patient is more disabled than superficial evaluation indicates."

In March 2008, the Veteran returned to the clinic where he initially sought help for his PTSD.  He discussed with the counselor the disagreements he had with the prior December 2006 VA PTSD evaluation examination, and an October 2007 evaluation.  Specifically, the Veteran stated that the VA examiner's conclusions regarding his PTSD did not take into account that he avoids people, preferring to stay home with his dog, and that he has isolated himself from his friends, to the point that he does his grocery shopping at two o'clock in the mooring to avoid people and stockpiling groceries so he would not have to shop frequently.  The Veteran also disagreed with the examiner's conclusion that he did not persistently re-experience the traumatic event, and in fact had been having nightmares and flashbacks at least two to three times a week.  The Veteran stated that he disagreed with the examiner's finding that his memory and concentration were good.  The Veteran explained that he relies heavily on a calendar and re-checks his appointment cards regularly.

The counselor concluded that the Veteran's diagnosis was PTSD, chronic and severe, caused by the Veteran's war experience in Vietnam.  She described the Veteran as experiencing nightmares and flashbacks several times a week, which impair his ability to sleep.  She noted that he had become more withdrawn, preferring to stay home alone with his dog, and had little contact with his friends.  She concluded by recommending the Veteran talk to his primary care physician about increasing his medication due to his worsening symptoms and to seek continued counseling.

In May 2008, VA ordered a psychological evaluation of the Veteran to reconcile the various diagnoses, including a diagnosis of PTSD by two medical professionals, a diagnosis of no mental disorder, and a diagnosis of anxiety disorder.  At this examination, the examiner diagnosed the Veteran met with adjustment disorder with depression.  He described the Veteran as having had traumatic events in the Vietnam War, and having continued nightmares and flashbacks.  He stated the Veteran had become depressed without suicidal or homicidal thoughts, that he lived alone and is retired from a successful 31 years of employment at General Motors.  The examiner noted that the Veteran had no problems with alcohol or substance abuse; had had two fights while working which did not result in losing days from his job, and had no history of legal problems.  The examiner noted that the Veteran had two failed marriages with the same woman, had a good relationship with his siblings, and had isolated himself from other people and has been a loner.  Regarding an assessment for PTSD, the examiner concluded that the Veteran did not meet all the criteria for PTSD, but noted that the Veteran, "had stressors while in Vietnam.  He saw killings and participated in them.  He was exposed to combat which threatened his life and other people's lives.  He has recollections of the events which are evidenced by his nightmares and dreams of dead bodies and killings.  He has nightmares two to three times a week.  He also has flashbacks which are recurrent.  He has some feelings of detachment from others but it is more due to his depression.  There is no evidence of irritability or anxiety or history of severe anger outbursts.  There is no exaggerated startle response."  A GAF score of 60 was noted.

In 2009 and 2010, the Veteran's mental health treatment notes repeatedly stated his diagnosis as PTSD with depression, and noted that he experienced continued symptoms of PTSD, despite prescribed medications, which included nightmares, flashbacks, problems with long-term memory, isolating himself from friends and family, startle response, and avoidance.  He was described as not dangerous to himself or others, and having had no psychosis, however, stress brought on panic attacks.  He was described as neat in appearance, with appropriate grooming.

In March 2010 the Veteran was afforded a VA psychological examination.  The examiner concluded that the March 2008 examiner's diagnosis of adjustment disorder with depression was incorrect, and diagnosed the Veteran with dysthymic disorder and PTSD, as a result of combat experiences in Vietnam, and noting an extreme stressor. 

The examiner reported the above noted symptoms, and concluded that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but had generally satisfactory functioning (routine behavior, self-care, and normal conversation).   A GAF score of 60 was noted for dysthymic disorder, and a GAF score of 65 was noted for PTSD.

The RO granted service connection for PTSD based on the March 2010 examination.  The Veteran was awarded a 30 percent disability rating from the date of his initial claim, August 5, 2004, and a 50 percent disability rating from the date of the March 12, 2010 examination.

In October 2010, the Veteran was re-evaluated at the clinic where he was originally diagnosed with PTSD.  In a January 2011 report, the counselor described the ongoing symptomology as nightmares, almost every night; intrusive thoughts; keeping to himself and not going to church anymore; no relationships with women in the last couple oy years, and no desire to have a relationship; difficulty concentrating with his worsening memory; panic attacks; depressed, with no energy or drive to do anything.  The GAF score was 42.

The Board notes that the Veteran's symptoms, throughout the period on appeal, included panic attacks, impairment of memory, particularly long-term memory, disturbances of motivation and mood due to his depression, and difficulty establishing or maintaining relationships.  The Board finds that this symptomology most closely approximates occupational and social impairment with reduced reliability and productivity; his symptoms do not approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

Accordingly, the Board finds that based on a preponderance of the evidence, a 50 percent disability rating for the entire period on appeal, but no higher, is warranted. 


ORDER

Entitlement to an initial evaluation of a 50 percent disability rating, but no higher, for posttraumatic stress disorder prior to March 12, 2010, is granted.

Entitlement to a disability rating in excess of 50 percent from March 12, 2010, is denied.




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


